Citation Nr: 0526134	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of death.


WITNESSES AT HEARING ON APPEAL

Appellant, her three sons, and P.C.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served in the Merchant Marine with recognized 
active duty from November 1944 to July 1945.  The veteran 
died in April 1988; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appellant testified before the 
undersigned Judge at a videoconference hearing dated in 
August 2005.  

During the hearing, appellant also discussed her claim for 
burial benefits request in 1989.  According to the claims 
folder, VA authorized payment for burial expenses in October 
1989 and notified appellant of this decision.  


FINDINGS OF FACT

1.  The veteran, who was a Merchant Marine, had active 
military service from November 1944 to July 1945. 

2.  The veteran died in April 1988 of acute cardiac arrest 
due to atherosclerotic heart disease with other significant 
condition of senile dementia.

3.  By rating decision in April 2000, the RO denied service 
connection for cause of death.  The appellant was advised of 
her procedural and appellate rights by a May 2000 letter, but 
she did not file a timely appeal.  Thus, the April 2000 
decision is final.  

4.  Evidence received since the April 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for cause of 
death. 


CONCLUSIONS OF LAW

1.  The April 2000 rating decision, which denied entitlement 
to service connection for cause of death, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
April 2000 rating decision and the claim of entitlement to 
service connection for cause of death is not reopened.  
38 U.S.C.A. §§ 5108, 6104(a) (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO provided the appellant 38 U.S.C.A. § 5103(a) notice to 
her new and material claim in letters dated September 2003 
and November 2004, which informed her that she could provide 
evidence or location of such and requested that she provide 
any evidence in her possession.  In addition, the March 2003 
statement of the case (SOC) provided the appellant with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The VCAA letters 
and the SOC specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
records, including discharge notice from active duty service 
dated in July 1945, articles concerning asbestosis, numerous 
statements from appellant's sons, and statements and 
testimony from appellant, her sons, and P.C.  Appellant 
indicated during her hearing before the undersigned Judge, 
and also documented in her written statements, that any post-
service medical records pertaining to her claim no longer 
exist.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Merchant Marine service

In an April 2000 rating decision, the RO denied the 
appellant's claim for service connection for cause of the 
veteran's death.  In May 2002, appellant applied to reopen 
her service connection for cause of death claim, which was 
denied by the RO in a July 2002 rating decision.  Appellant 
is currently appealing the July 2002 rating decision, which 
denied to reopen appellant's service connection for cause of 
death claim.  Prior to making any determination as to whether 
appellant has produced new and material evidence in order to 
reopen her claim, the Board will determine the veteran's 
active military service for VA compensation purposes.  

The record demonstrates that the veteran served as an 
American Merchant Marine.  In multiple written statements and 
testimony from appellant and her sons, they assert that the 
veteran served with the American Merchant Marines during 
World War II, the Korean conflict, and Vietnam conflict, and 
served until 1976.  

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15) (2004).  Specifically, United States 
Merchant Seamen who served on blockade ships in support of 
Operation Mulberry during World War II and American Merchant 
Marines who were in Oceangoing Service during the period of 
armed conflict from December 7, 1941, through August 15, 
1945, are considered to have had active service.  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) (hereinafter Public Law 95-202), the service 
of certain groups who rendered service to the Armed Forces of 
the United States shall be considered "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  Pursuant to Public Law 95-202, the Secretary of 
Defense promulgated regulations establishing detailed 
criteria by which to determine whether a group qualifies for 
consideration as active duty under that Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  Pursuant to 
those regulations, the Secretary of the Air Force determined 
that the service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members aboard U.S. 
Army Transport Service and Naval Transportation Service 
vessels, during the period from December 7, 1941, to August 
15, 1945, will be considered active duty.  See 53 Fed. Reg. 
2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2003) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The appellant maintains that the veteran died as a result of 
his exposure to asbestosis as a result of being on ships 
during his service in the Merchant Marine from World War II 
up until 1976.  However, the veteran's Form DD 214 clearly 
indicates that he served active duty from November 1944 to 
July 1945.  A certificate of discharge from active duty 
service also demonstrates discharge in July 1945.  Appellant 
does not assert, nor does the evidence show, that the veteran 
had any other military service other than with the American 
Merchant Marines.  The Board recognizes the veteran's time 
with the American Merchant Marines after July 1945, however, 
based upon the law, the evidence does not establish status as 
a "veteran" for the appellant's late husband for purposes 
of VA benefits after July 1945.  Therefore, the veteran's 
active duty service is recognized as only from November 1944 
to July 1945.  

New and Material evidence?

Review of the record shows that the veteran died in April 
1988.  The Certificate of Death lists the cause of death as 
acute cardiac arrest and atherosclerotic heart disease.  The 
veteran was not service-connected for any disease or 
disorders at the time of death, nor did he have a service-
connection claim pending before VA.

In December 1999, appellant applied for service connection 
for the cause of veteran's death.  In her written statement 
dated in December 1999, appellant asserted that the sailed 
during three wars; World War II, Korean conflict, and Vietnam 
conflict.  She asserted that the veteran became ill in 1958 
with a serious lung problem and was unable to sail from 1958 
to 1966.  Appellant believes that the veteran's lung disease 
was directly related to asbestosis, which she believed was a 
result of sailing for so many years on the various ships he 
sailed on, and that essentially his asbestosis was the cause 
of his death.  

In support of her claim, appellant submitted statements from 
her three sons, who essentially attested to the fact that the 
veteran worked as a Merchant Marine aboard various ships from 
the 1940s until 1976, and that veteran was diagnosed with 
asbestosis after years of having health problems related to 
his lungs.  

The evidence before the RO prior to the April 2000 rating 
decision included no medical evidence to support the claim 
that the veteran died from an asbestos-related disease.  The 
death certificate showed the cause of death as being due to 
atherosclerotic heart disease.  There was no medical evidence 
of atherosclerotic heart disease during active duty service, 
or within one year following service.  In fact, the appellant 
did not assert that the veteran had atherosclerotic heart 
disease in 1945 or within one year following separation from 
active duty service.  There is also no competent medical 
evidence showing a diagnosis of asbestosis, relating the 
veteran's atherosclerotic heart disease directly to his 
active duty service, relating any diagnosis of asbestosis to 
exposure during active duty service, or that the veteran's 
cause of death was related in any way to service.  
Essentially, appellant provided no competent medical evidence 
to support her claim. 

Based upon the above information, the RO denied the claim in 
an April 2000 rating decision.  The appellant filed a notice 
of disagreement in July 2000 and the RO issued a statement of 
the case in March 2001 along with notification to the 
appellant of her right to appeal, including an enclosed VA 
Form 9 with the decision.  However, the appellant did not 
file a timely appeal.  Therefore, the April 2000 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2004).  When a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the appellant submitted numerous records 
since the April 2000 rating decision, including a letter from 
the Department of Labor to the appellant, a letter from the 
Department of the Labor to a Congressman, and a letter from 
the Maritime Administration, Department of Transportation.  
These letters are new evidence not considered in the prior 
rating decision.  However, these letters are not material 
evidence as none of these letters provide medical evidence 
that the veteran had asbestosis, died as a result of 
asbestosis, or died as result of asbestosis from his active 
duty service from November 1944 to July 1945.  

Appellant also submitted articles pertaining to asbestosis.  
While these articles are new evidence not previously 
considered, these articles only discuss asbestosis in a 
general context and do not discuss the veteran's specific 
case, particularly whether the veteran had asbestosis, 
whether the veteran death was due to asbestosis, or that the 
veteran's asbestosis is related to his active duty service.  

Appellant further submitted additional statements from her 
sons, which continued to essentially assert that the veteran 
was treated for asbestosis and his cause of death was related 
to asbestosis.  However, these statements are duplicative of 
the statements submitted and considered by the RO in the 
April 2000 rating decision.  Therefore, these statements are 
not new evidence.  

In addition, the appellant submitted a Certificate of Service 
from the Unites States Merchant Marine that the veteran was 
aboard oceangoing merchant ships in service during World War 
II, his Honorable Discharge Certificate from Active duty 
service dated in July 1945, and a Seaman's Certificate of 
Identification.  The Board notes that there is no dispute 
that the veteran served on active duty from November 1944 to 
July 1945 for the American Merchant Marines.  However, these 
records fail to provide any medical diagnosis of asbestosis, 
asbestosis caused his death, or that the veteran's asbestosis 
was related to his active duty service.  

The Board further recognizes appellant's testimony, and the 
testimony of her three sons and P.C., that the veteran died 
as a result of exposure to asbestosis and that such exposure 
occurred during active duty service.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the lay 
statements or testimony of the appellant, her sons, and P.C., 
do not serve her claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  As such, 
their testimony is not new and material evidence to reopen 
the claim.  

In summary, the record demonstrates that the veteran served 
on active duty from November 1944 to July 1945.  While the 
veteran continued to work for the American Merchant Marines 
after July 1945, no other active duty service is recognized 
for VA benefit purposes.  In addition, the evidence submitted 
by the appellant following the last final rating decision 
dated in April 2000 does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for cause of death.  No medical evidence has been 
submitted showing a diagnosis of asbestosis, that asbestosis 
was the cause of the veteran's death, or that the veteran's 
death was in any way related to his active duty service.  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for cause of the veteran's death, the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


